ORIGINAL
             Jfn tbe Wniteb ~tates 546 U.S. 500,
506 (2006) (noting that an objection to federal court subject matter jurisdiction may be raised by
a court on its own initiative at any stage in the litigation). "If the court determines at any time
that it lacks subject-matter jurisdiction, the court must dismiss the action." Rule 12(h)(3) of the
Rules of the United States Court of Federal Claims; see also Arbaugh, 546 U.S. at 506- 07, 514
(stating that "courts . .. have an independent obligation to determine whether subject matter
exists, even in the absence of a challenge from any party").

                                                                7017 1450 DODD 1346 0911
        Generally, in determining subject matter jurisdiction, the court accepts as true all
undisputed facts in the pleadings and draws all reasonable inferences in favor of the plaintiff. See
Trusted Integration, Inc. v. United States, 659 F.3d 1159, 1163 (Fed. Cir. 2011). The court may
"inquire into jurisdictional facts" to determine whether it has jurisdiction. Rocovich v. United
States, 933 F.2d 991, 993 (Fed. Cir. 1991). It is well established that complaints that are filed by
pro se plaintiffs, like this one, are held to "less stringent standards than formal pleadings drafted
by lawyers." Haines v. Kerner, 404 U.S. 519, 520 (1972) (per curiam). Nonetheless, even prose
plaintiffs must persuade the Court that jurisdictional requirements have been met. Bernard v.
United States, 59 Fed. CL 497, 499, affd, 98 F. App'x 860 (Fed. Cir. 2004) (per curiam);
Zulueta v. United States, 553 F. App'x 983, 985 (Fed. Cir. 2014) (per curiam) ("the leniency
afforded to a pro se litigant with respect to mere formalities does not relieve the burden to meet
jurisdictional requirements" (internal quotation and citation omitted)). The plaintiff bears the
burden of establishing subject matter jurisdiction by a preponderance of the evidence. Brandt v.
United States, 710 F.3d 1369, 1373 (Fed. Cir. 2013); see also Reynolds v. Army & Air Force
Exch. Serv., 846 F.2d 746, 748 (Fed. Cir. 1988).

         The Tucker Act grants the United States Court of Federal Claims the power "to render
judgment upon any claim against the United States founded either upon the Constitution, or any
Act of Congress or any regulation of an executive department, or upon any express or implied
contract with the United States, or for liquidated or unliquidated damages in cases not sounding
in tort." 28 U.S.C. § 1491(a). It serves as a waiver of sovereign immunity and a jurisdictional
grant, but it does not create a substantive cause of action. Jan's Helicopter Serv., Inc. v. Fed.
Aviation Admin., 525 F.3d 1299, 1306 (Fed. Cir. 2008). A plaintiff, therefore, must establish
that "a separate source of substantive law ... creates the right to money damages." Id. (quoting
Fisher v. United States, 402 F.3d 1167, 1172 (Fed. Cir. 2005) (en bane in relevant part)); Rick's
Mushroom Serv., Inc. v. United States, 521F.3d1338, 1343 (Fed. Cir. 2008) (stating "plaintiff
must look beyond the Tucker Act to identify a substantive source oflaw that creates the right to
recovery of money damages against the United States" (citation omitted)).

         The Innocence Protection Act of 2004 is not a separate source of substantive law creating
the right to money damages. It was enacted as part of the Justice for All Act of2004. Pub. L. No.
108-405, Title IV, 118 Stat. 2260 (codified at 18 U.S.C. §§ 3600-3600A, 34 U.S.C. §§ 60301-
306). The act created procedures for imprisoned individuals to obtain DNA testing of evidence in
certain circumstances. See id. It also included procedures for the testing itself and the reporting
of test results and provided grants to states to carry out its provisions. Id. But the act does not
contain any provision that "can fairly be interpreted as mandating compensation by the Federal
Government for the damage sustained" and that is "reasonably amenable to the reading that it
mandates a right of recovery in damages" with respect to incarcerated individuals. See Greenlee
Cty. v. United States, 487 F.3d 871, 875 (Fed. Cir. 2007) (quoting United States v. White
Mountain Apache Tribe, 537 U.S. 465, 472-73 (2003)) (emphasis omitted). The act is primarily
a criminal procedure statute. Considering that this court does not have jurisdiction over criminal
matters, Hephzibah-El v. United States, 676 F. App'x 1011, 1012 (Fed. Cir. 2017) (per curiam);
Hardin v. United States, 123 Fed. CL 667, 671 (2015), and based on the lack of any money-




                                                  2
mandating language in the act, the Court must conclude that it does not have jurisdiction over
Mr. Rankins' complaint. 1

        Accordingly, Mr. Rankins' complaint is DISMISSED without prejudice for lack of
subject matter jurisdiction.2 The Clerk is directed to enter judgment accordingly. Each side shall
bear its own costs.



       IT IS SO ORDERED.




                                                     ELAINE D. KAPLAN
                                                     Judge




1
 The Court also notes that the act appears to provide for exclusive jurisdiction in the "corut that
entered the judgment of conviction," providing another ground for concluding that the Court of
Federal Claims lacks jurisdiction over claims under the Innocence Protection Act. See 18 U.S.C.
§ 3600(a).
2
  As noted above, Mr. Rankins also filed an application to proceed in forma pauperis. The in
fo1ma pauperis statute, however, prohibits a prisoner from bringing an action under it if he or she
"has, on 3 or more prior occasions, while incarcerated or detained in any facility, brought an
action or appeal in a court of the United States that was dismissed on the grounds that it [was]
frivolous, malicious, or fail[ed] to state a claim upon which relief may be granted, unless the
prisoner is under imminent danger of serious physical injury." 28 U.S .C. § 1915(g). Mr. Rankins
is currently incarcerated and has filed well more than three such actions. See, e.g., Rankins v.
Cuffie, 104 F. App'x 320 (4th Cir. 2004) (per curiam) (dismissing appeal as frivolous); Rankins
v. Hargrave, No. 3:14-cv-194-FDW, 2014 WL 1910792, at *4 (W.D.N .C. 2014) (dismissing
complaint for failure to state a claim); Order, Rankins v. Beck, No. 5:04-CT-579-FL (E.D.N.C.
Oct. 17, 2004), Docket No. 5 (dismissing complaint as frivolous); see also Order at 2, Rankins v.
Dysart, No. 5:15-CT-3017-BO (E.D.N.C. Mar. 12, 2015), Docket No. 4. Fruther, he has not
made any plausible allegation that he is under imminent danger of serious physical injury; he
asserts only in conclusory fashion that prison officials are being "deliberate[ly] indifferen[t] to
his medical needs" and that he is under threat because he is labeled a "snitch." These are not
sufficient. See Warren v. United States, 106 Fed. Cl. 507, 509 (2012); see also Mitchell v. Fed.
Bureau of Prisons, 587 F.3d 415, 420-22 (D.C. Cir. 2009). Accordingly, Mr. Rankins is baiTed
from proceeding in forma pauperis and his application is DENIED.



                                                 3